 



Exhibit 10.1
 
INDYMAC BANCORP, INC.
SENIOR MANAGER DEFERRED COMPENSATION PLAN
Effective December 5, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page #   ARTICLE I — PURPOSE OF PLAN     1  
 
            ARTICLE II — DEFINITIONS     1  
Section 2.1
  Definitions     1  
Section 2.2
  Rules of Construction     3  
 
            ARTICLE III — ELIGIBILITY; AWARDS; ELECTIONS     3  
Section 3.1
  Eligibility     3  
Section 3.2
  Cash Incentive Awards     3  
Section 3.3
  Vesting of Awards     4  
Section 3.4
  Deferrals     4  
 
            ARTICLE IV — ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS     4  
Section 4.1
  Establishment of Accounts     4  
Section 4.2
  Interest Earning Sub-Account     5  
Section 4.3
  Stock Earning Sub-Account     5  
Section 4.4
  Cash Incentive Awards which Do Not Vest     5  
Section 4.5
  Account Valuation; Participant Statements     5  
 
            ARTICLE V — DISTRIBUTION OF ACCOUNTS     6  
Section 5.1
  Deferral Period and Method of Payment     6  
 
            ARTICLE VI — ADMINISTRATION     6  
Section 6.1
  Authority and Duties of Administrator     6  
Section 6.2
  Manner of Taking Action     6  
Section 6.3
  Plan Expenses     7  
Section 6.4
  Indemnification of Committee     7  
Section 6.5
  Claims Procedure     7  
Section 6.6
  Performance-Based Awards     8  
 
            ARTICLE VII — BENEFICIARY DESIGNATION     8  
 
            ARTICLE VIII — AMENDMENT OR TERMINATION     8  
 
            ARTICLE IX — GRANTOR TRUST CONTRIBUTIONS     8  

-i-



--------------------------------------------------------------------------------



 



                        Page #   ARTICLE X — MISCELLANEOUS     9  
Section 10.1
  Liability of the Plan Sponsor and Company; Nature of Obligation     9  
Section 10.2
  Right of Set-Off     9  
Section 10.3
  No Guarantee of Employment     9  
Section 10.4
  Benefits Not Assignable     9  
Section 10.5
  Severability     9  
Section 10.6
  Tax Withholding     9  
Section 10.7
  Headings     9  
Section 10.8
  Governing Law     10  

-ii-



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE OF PLAN
     The purpose of the IndyMac Bancorp, Inc. Senior Manager Deferred
Compensation Plan is to provide for the deferral of Cash Incentive Awards
granted to eligible key employees of IndyMac Bancorp, Inc. and certain of its
affiliates. It is intended that such purposes of the Plan will (i) assist the
Company in attracting and retaining such key employees; (ii) motivate key
employees to achieve long-range goals of the Company; (iii) provide benefits to
Participants which are competitive with the benefits provided by similar
companies; and (iv) further identify Participants’ interests with those of the
Company’s other stockholders in those instances in which awards are credited
under the Plan in the form of Stock.
     The Plan has been established primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees of the Company and is intended to qualify under Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. The Company shall make contributions to a
Trust for purposes of defraying the cost of payments which become due under the
Plan, but the Plan shall be unfunded for tax purposes and for purposes of Title
I of ERISA.
ARTICLE II
DEFINITIONS
     Section 2.1 Definitions. Whenever used in this instrument the following
terms shall have the following respective meanings set forth in this
Section 2.1:
     “Beneficiary” means the person designated, or deemed designated, by the
Participant pursuant to Article VII who will receive payments as provided under
the Plan in the event of the Participant’s death.
     “Cash Incentive Award” means a Cash Incentive Award issued under the
IndyMac Bancorp, Inc. 2002 Incentive Plan, as Amended and Restated, or such
other incentive plan as the Plan Sponsor may maintain from time to time, and
designated by the Committee for deferral pursuant to this Plan.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Management Development and Compensation Committee of
the Board of Directors of the Plan Sponsor; provided, however, that the
Management Development and Compensation Committee may delegate some or all of
its specified authority and responsibilities under the Plan to the Employee
Benefits Fiduciary Committee of the Plan Sponsor, and following any such
delegation, the term “Committee” when used in the Plan shall include the
Employee Benefits Fiduciary Committee in such capacity. The Committee shall be
responsible for administering and operating the Plan in accordance with
Article VI.
     “Company” means IndyMac Bancorp, Inc. and any affiliate which has been
designated for inclusion in the Plan.

-1-



--------------------------------------------------------------------------------



 



     “Deferral Account” means the deferred compensation account maintained for a
Participant pursuant to Article IV, comprised of the Participant’s Interest
Earning Sub-Account and Stock Earning Sub-Account.
     “Deferral Date” means, with respect to a Cash Incentive Award for a
particular Service Period, a date approved by the Committee on or before
March 15th of the calendar year following the Service Period.
     “Effective Date” means December 5, 2006.
     “Election Period” means, with respect to a particular Service Period, a
specified election period determined by the Committee (and communicated to
Eligible Individuals and Participants) that ends no later than December 31 of
the calendar year preceding such Service Period.
     “Eligible Individual” means any employee or officer of the Company who has
attained a position in the Company of senior manager.
     “Interest Earning Sub-Account” means, with respect to a Participant, a
sub-account that is credited, at the Participant’s election, with a specified
portion of the Participant’s Cash Incentive Award and allocable interest
calculated pursuant to Section 4.2.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Investment Election” means an irrevocable election made by a Participant
with regard to the allocation of a Cash Incentive Award into the Interest
Earning Sub-Account and/or the Stock Earning Sub-Account pursuant to
Section 3.4.
     “Participant” means an Eligible Individual who has been selected for
participation in the Plan and has made a Payment Election and Investment
Election pursuant to Section 3.1.
     “Payment Election” means an irrevocable election made by a Participant with
regard to the deferred payment date of a Cash Incentive Award pursuant to
Section 3.4.
     “Plan” means the IndyMac Bancorp, Inc. Senior Manager Deferred Compensation
Plan, as set forth herein and as amended from time to time.
     “Plan Sponsor” means IndyMac Bancorp, Inc. and its successors and assigns.
     “Plan Year” means the calendar year.
     “Separation from Service” means a termination from employment with the
Company that constitutes a “separation from service” within the meaning of
Section 409A of the Code and regulations thereunder.
     “Service Period” means the calendar year or years during which a
Participant earns a Cash Incentive Award by performing services for the Company.

-2-



--------------------------------------------------------------------------------



 



     “Specified Employee” has the meaning assigned to such term in Code Section
409A(2)(b)(i) and regulations thereunder.
     “Stock” means common stock of the Plan Sponsor.
     “Stock Earning Sub-Account” means, with respect to a Participant, a
sub-account which is credited, at the Participant’s election, with a specified
portion of the Participant’s Cash Incentive Award that is invested in shares of
Common Stock pursuant to Section 4.3.
     “Trust” means the grantor trust subject to Subtitle A, Chapter 1,
Subchapter J, Subpart E of the Code, established in order to provide cash and
shares of Common Stock for purposes of paying deferred amounts due from
Participants’ Deferral Accounts.
     “Trustee” means the person or entity appointed to act as trustee with
respect to the Trust.
     “Vesting Date” has the meaning assigned to such term in Section 3.3.
     Section 2.2 Rules of Construction.
          (a) Meaning of Terms. Unless the context otherwise requires (i) a term
shall have the meaning assigned to it in Section 2.1; (ii) all references to
“Section” and “Article” shall be to sections and articles of this instrument;
(iii) words in the singular shall include the plural, and vice-versa; and
(iv) words in the masculine gender shall include the feminine and neuter, and
vice-versa.
          (b) Compliance with Section 409A. The Plan and its operation are
intended to comply with the requirements of Section 409A of the Code and the
regulations and other guidance issued thereunder, as in effect from time to
time. To the extent a provision of the Plan is contrary to or fails to address
the requirements of Section 409A of the Code, the Plan shall be construed and
administered as necessary to comply with such requirements.
ARTICLE III
ELIGIBILITY; AWARDS; ELECTIONS
     Section 3.1 Eligibility. Subject to the terms and conditions of the Plan,
the Committee shall determine and designate, from time to time from among the
Eligible Individuals, those persons whose Cash Incentive Awards will be deferred
pursuant to this Plan. An Eligible Individual who is so designated shall become
a “Participant” in the Plan upon making a Payment Election and Investment
Election. Once an Eligible Individual becomes a Participant, he or she shall
continue to be a Participant until all cash amounts and shares of Stock credited
to his or her Deferral Account have been paid pursuant to the Plan.
     Section 3.2 Cash Incentive Awards. For each Service Period, the Committee
shall calculate the amount of the Cash Incentive Award earned by the
Participant. Such calculation shall be made and the actual amount of the earned
Cash Incentive Award allocated to the Plan no later than the corresponding
Deferral Date.

-3-



--------------------------------------------------------------------------------



 



     Section 3.3 Vesting of Awards. With respect to each separate Cash Incentive
Award, a Participant shall become vested in such award pursuant to satisfaction
of the vesting conditions established by the Committee at the time of grant of
the Cash Incentive Award (the date of such vesting being referred to herein as
the “Vesting Date”).
     Section 3.4 Deferrals.
          (a) Automatic Deferrals. The entire amount of any Cash Incentive Award
designated for deferral pursuant to the Plan shall be automatically deferred,
and shall be paid on or following the Vesting Date for such Cash Incentive Award
in accordance with the Payment Election and Investment Election of the
Participant which is in effect with respect to such Cash Incentive Award.
          (b) Effect of Payment and Investment Elections. During the Election
Period preceding a Service Period, a Participant shall be required to make a
Payment Election and an Investment Election with respect to the Cash Incentive
Award granted to the Participant for such Service Period. The Payment Election
shall constitute an irrevocable election by a Participant, and an express
authorization to the Company, to defer the receipt of a Cash Incentive Award
otherwise payable to the Participant until a specified date, or until the
occurrence of an event which the Committee has determined is a permitted event
upon which payment may be made. The Investment Election of a Participant shall
also be irrevocable and shall specify (in increments of twenty-five percent
(25%)), the amount of the Cash Incentive Award to be allocated to the
Participant’s Interest Earning Sub-Account and Stock Earning Sub-Account.
          (c) Initial Elections. Notwithstanding Section 3.4(b), during 2006 a
Participant may make an initial Payment Election and Investment Election during
the thirty (30) day period (or such shorter period as the Committee shall
determine) following the Effective Date, which election shall apply to Cash
Incentive Award granted to the Participant in 2007. In addition, an Eligible
Individual who becomes a Participant during a particular calendar year may make
an initial Payment Election and Investment Election during the thirty (30) day
period following the date he or she becomes an Eligible Individual, which
election shall apply to the Cash Incentive Award granted to the Participant for
the calendar year in which the Eligible Individual is selected for
participation.
          (d) Default Elections. If a Participant fails to make a Payment
Election or Investment Election with respect to a particular Cash Incentive
Award, the most recent Payment Election or Investment Election (as applicable)
made by the Participant shall be deemed to remain in effect for such Cash
Incentive Award.
ARTICLE IV
ESTABLISHMENT AND MAINTENANCE OF ACCOUNTS
     Section 4.1 Maintenance of Accounts. The Committee shall cause a separate
Deferral Account to be established and maintained under the Trust for each
Participant and, within each such Deferral Account, a separate Interest Earning
Sub-Account and Stock Earning Account. References herein to a Participant’s
“Deferral Account” shall refer to the Participant’s Interest Earning Sub-Account
and Stock Earning Sub-Account in the aggregate. A Participant’s Interest Earning
Sub-Account and Stock Earning Sub-Account shall be charged, as applicable, with
any distributions from the respective sub-accounts on the date such
distributions are made.

-4-



--------------------------------------------------------------------------------



 



     Section 4.2 Interest Earning Sub-Account. A Participant’s Interest Earning
Sub-Account shall be credited with the portion of the Participant’s Cash
Incentive Award which he or she elects to have allocated to such sub-account
pursuant to his or her Investment Election. Such interest shall be credited
commencing on the date the sub-account is established and ending on the date of
payment of the full account balance of such sub-account. Interest on a
particular Cash Incentive Award shall be credited commencing with the
corresponding Deferral Date. Such interest shall be credited at a rate that is
set annually by the Committee and communicated in writing to Participants prior
to the beginning of the calendar year for which the rate will be in effect, and
such interest shall be compounded annually. Interest shall be credited on the
balance in an Interest Earning Sub-Account until all amounts credited to such
sub-account have been paid.
     Section 4.3 Stock Earning Sub-Account. The Trustee shall, as soon as
practicable following the Deferral Date, apply the aggregate amount of cash that
is allocated to Participants’ Stock Earning Sub-Accounts for Cash Incentive
Awards deferred on such Deferral Date toward the purchase of a block of shares
of Stock. The amount of shares so purchased with respect to any Deferral Date
shall be allocated to a Participant (and credited to the Participant’s Stock
Earning Sub-Account) in the proportion determined by comparing the amount of the
Cash Incentive Award that the Participant elected to allocate to his or her
Stock Earning Sub-Account for such Deferral Date to the aggregate amount of Cash
Incentive Awards which all Participants elected to allocate to their Stock
Earning Sub-Accounts for such Deferral Date. For example, if a Participant
elects to defer $1,000 of his or her Cash Incentive Award into his or her Stock
Earning Sub-Account and all other Participants elect to defer an aggregate of
$9,000 into their Stock Earning Sub-Accounts, the Trustee shall purchase shares
of Stock having an aggregate value of $10,000, and the Participant’s Stock
Earning Sub-Account shall be allocated one-tenth (1/10) of such shares.
Dividends paid with respect to Stock credited to a Participant’s Stock Earning
Sub-Account shall be converted to shares of Stock as soon as practicable
following the payment of the dividend. Other adjustments or changes to the Stock
in general shall be applied to the Stock credited to a Participant’s Stock
Earning Sub-Account. No interest will be credited with respect to any balance in
a Participant’s Stock Earning Sub-Account.
      Section 4.4 Cash Incentive Awards which Do Not Vest. Notwithstanding any
other provision of the Plan to the contrary, in the event all or a portion of a
Participant’s Cash Incentive Award does not vest or otherwise lapses pursuant to
its terms, the Participant shall forfeit all cash and interest credited or to be
credited to his or her Deferral Account and sub-accounts, and all Shares
credited or to be credited to his or her Deferral Account and sub-accounts, with
respect to such unvested or lapsed portion or award.
     Section 4.5 Account Valuation; Participant Statements. For each Service
Period, the Committee shall provide a written statement to each Participant
setting forth (i) the amount credited to his or her Interest Earning Sub-Account
and the number of shares of Stock credited to his or her Stock Earning
Sub-Account (including dividends invested in Stock pursuant to Section 4.3), if
any, for the Service Period, (ii) the rate at which interest was credited to his
or her Interest Earning Sub-Account and the aggregate amount of interest
credited to such sub-account since the last such statement, and (iii) his or her
total Deferral Account balance (in cash and Stock) as of a date specified in
such statement.

-5-



--------------------------------------------------------------------------------



 



ARTICLE V
DISTRIBUTION OF ACCOUNTS
     Section 5.1 Deferral Period and Method of Payment.
          (a) Election of Deferred Payment Date and Payment Method.
          The deferred payment date elected by a Participant in a Payment
Election shall be a specified date that is objectively determinable at the time
the election is made. Such deferred payment date shall be no earlier than the
Vesting Date of the Cash Incentive Award for the designated Service Period. A
Participant shall be permitted to elect a deferred payment date for his or her
vested Cash Incentive Awards which is a specified payment date or the date the
Participant has a Separation from Service.
          (b) Payment Upon Death. Notwithstanding Section 5.1(a), if a
Participant dies before beginning distributions or dies after beginning
distributions but before receiving distribution of his or her entire Deferral
Account, the remaining balance of his or her Deferral Account shall be
distributed in a single lump sum payment to his or her Beneficiary(ies) as soon
as practicable but no later than the 15th day of the third calendar month
following the year in which the Participant dies.
          (c) Special Rule for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, if a Participant who is a Specified
Employee experiences a Separation from Service and a payment is required to be
made under Section 5.1(a) upon such Separation from Service, the payment
otherwise due hereunder shall be delayed until the corresponding date which
occurs is six (6) months after the date such Separation from Service occurs.
ARTICLE VI
ADMINISTRATION
     Section 6.1 Authority and Duties of Administrator. The Committee shall be
responsible for administering the Plan and shall have sole and absolute
discretion to (i) determine the eligibility of employees to participate in the
Plan, (ii) interpret, construe and make determinations under the Plan,
(iii) establish such rules as may be necessary or appropriate for the
administration of the Plan, (iv) maintain or cause the Trustee to maintain
Accounts, books and records with respect to the Plan, (v) calculate the amount
of Cash Incentive Awards deferred and interest or Stock credited under the Plan,
and (vi) take such other action in the administration of the Plan as the
Committee deems necessary or appropriate in furtherance hereof. The Committee
shall, in good faith, interpret the Plan in such a way as to meet the
requirements of Code Section 409A and any regulations and guidance issued
thereunder. Any such interpretation, construction or determination made or
action taken by the Committee with respect to the Plan shall be conclusive and
binding on all persons interested therein.
     Section 6.2 Manner of Taking Action. All actions permitted or required to
be taken hereunder by a person who is an Eligible Individual under Section 3.1
or a Participant shall be effective only if such action is taken at the time and
in the manner prescribed by the Committee and in accordance with the terms of
the Plan. All actions permitted or required to be taken

-6-



--------------------------------------------------------------------------------



 



hereunder by the Committee may be taken by a majority of its members at a
meeting in person or by telephone, or by unanimous written consent of such
members. The Committee may delegate to any one or more of its members authority
to individually take any action the Committee is authorized to take hereunder.
     Section 6.3 Plan Expenses. All expenses of administering the Plan shall be
borne by the Plan Sponsor.
     Section 6.4 Indemnification of Committee. The Plan Sponsor shall indemnify
and save harmless any person serving as a member of the Committee from claims
for liability, loss or damage (including payment of expenses in connection with
defense against any such claim) which result from such person’s good faith
exercise or failure to exercise any responsibilities with respect to the Plan.
     Section 6.5 Claims Procedure.
          (a) Benefit Claims. A Participant (or his or her Beneficiary in the
event of the Participant’s death) may file a claim with respect to amounts
asserted to be due hereunder by filing a written claim with the Committee
specifying the nature of such claim in detail. The Committee shall notify the
claimant within sixty (60) days as to whether the claim is allowed or denied,
unless the claimant receives written notice from the Committee prior to the end
of the sixty (60) day period stating that special circumstances require an
extension of time for a decision on the claim, in which case the period shall be
extended by an additional sixty (60) days. Notice of the Committee’s decision
shall be in writing, sent by mail to the Participant’s or Beneficiary’s last
known address and, if the claim is denied, such notice shall (i) state the
specific reasons for denial, (ii) refer to the specific provisions of the Plan
upon which such denial is based, and (iii) describe any additional information
or material necessary to perfect the claim, an explanation of why such
information or material is necessary, and an explanation of the review procedure
in Section 6.5(b), including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.
          (b) Review Procedure. A claimant is entitled to request a review of
any denial of his or her claim under Section 6.5(a). The request for review must
be submitted to the Committee in writing within sixty (60) days of mailing by
the Committee of notice of the denial. Absent a request for review within the
sixty (60) day period, the claim shall be extinguished in its entirety. The
claimant or his or her representative shall be entitled to submit issues and
comments orally and in writing, as well as other written documents, to the
Committee. The claimant shall also be entitled to receive from the Committee,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relating to his or her claim. The
review shall be conducted by the Committee, which shall afford the claimant a
hearing and which shall render a decision in writing within sixty (60) days of a
request for a review, provided that, if the Committee determines prior to the
end of such sixty (60) day review period that special circumstances require an
extension of time for the review and decision of the denial, the period for
review and decision on the denial shall be extended by an additional sixty
(60) days. The review shall take account of all comments, documents, records and
other information submitted by the claimant relating to the

-7-



--------------------------------------------------------------------------------



 




claim, without regard to whether such information was submitted or considered in
the initial benefit determination under Section 6.5(a). The claimant shall
receive written notice of the Committee’s review decision, together with
specific reasons for the decision and reference to the pertinent provisions of
the Plan. The claimant shall also be notified that, upon request and free of
charge, the claimant can have reasonable access to and copies of all documents,
records and other information relevant to his or her claim.
          Section 6.6 Performance-Based Awards.
          In the event that the Committee has designated a Cash Incentive Award
to be “performance-based” compensation for purposes of Code Section 162(m), such
award will be conditioned on the achievement of one or more performance measures
included in the IndyMac Bancorp, Inc. 2002 Incentive Plan, as Amended and
Restated, or such other incentive plan under which the award is issued. The
grant of such award and the establishment of the relevant performance goals
shall be made during the period required under Code Section 162(m). The
Committee shall certify in writing prior to the vesting of such award that the
performance goals applicable to such award, as well as any other material terms
applicable to such award, were satisfied.
ARTICLE VII
BENEFICIARY DESIGNATION
     A Participant may, in the manner prescribed by the Committee, designate one
or more Beneficiaries to receive the balance credited to the Participant’s
Account, if any, in the event of the Participant’s death prior to full payment
thereof. Such beneficiary designation may be changed by the Participant at any
time without the consent of any prior Beneficiary by making a new designation in
the same manner; provided, however, that no such designation shall be effective
unless received by the Committee or its agent for such purpose prior to the
Participant’s death. If a Participant fails to designate a Beneficiary
hereunder, or if no Beneficiary survives the Participant, the Participant’s
estate shall be deemed to be the Beneficiary.
ARTICLE VIII
AMENDMENT OR TERMINATION
     The Committee may amend or terminate the Plan at any time, in whole or in
part, and for any reason, provided, however, that no amendment or termination
shall reduce a Participant’s accumulated Deferral Account nor shall any
amendment detrimentally change the terms and conditions of the Plan with respect
to any deferrals made prior to such amendment unless the Committee determines
that such amendment is required by law to preserve the tax deferral of such
Deferral Account or otherwise to comply with Section 409A of the Code.
ARTICLE IX
GRANTOR TRUST CONTRIBUTIONS
     The Company shall make payments to the Trust in the form of cash. Any
payment distribution made to a Participant or Beneficiary from the Trust shall
relieve the Company and the Plan Sponsor from any further obligations under the
Plan only to the extent of such payment

-8-



--------------------------------------------------------------------------------



 



or distribution. Notwithstanding any other provisions of the Plan, the assets of
the Trust shall remain the property of the Plan Sponsor, and shall be subject to
the claims of creditors in the event of bankruptcy or insolvency, as provided in
the Trust agreement.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Liability of the Plan Sponsor and Company; Nature of
Obligation. Nothing herein shall be deemed to constitute the creation of a trust
or other fiduciary relationship between the Company and any of its employees,
between the Company and any other person, or between the Plan Sponsor and the
Company’s employees or any other person. The Plan Sponsor and the Company shall
not be considered a trustee by reason of this Plan. Participants, Beneficiaries
and any other person who may have rights hereunder shall be mere unsecured
general creditors of the Company and the Plan Sponsor with respect to a
Participant’s Deferral Account and any Cash Incentive Award deferred or interest
or shares of Stock credited hereunder, and all amounts credited to a Deferral
Account shall be payable from the general assets of the Plan Sponsor or the
Company, as the case may be.
     Section 10.2 Right of Set-Off. Notwithstanding any provision of the Plan to
the contrary, the Plan Sponsor and the Company, as the case may be, shall have
the right to reduce and offset any payment to which a Participant or Beneficiary
is entitled to receive hereunder by the amount of any debt or other amount owed
to the Plan Sponsor or Company, respectively, by the Participant at the time of
such payment.
     Section 10.3 No Guarantee of Employment. Nothing contained herein shall
require the Company or any of its affiliates to continue any person in its
employ, and the Company and its affiliates shall have the right to terminate the
employment of any person at any time notwithstanding the terms of the Plan.
     Section 10.4 Benefits Not Assignable. The Deferral Account of a Participant
and any right or interest in any Cash Incentive Award granted or deferred
hereunder, and any interest or shares of Stock credited hereunder, shall not be
subject to alienation, transfer, assignment, garnishment, execution or levy of
any kind or nature, or claim for alimony or support pursuant to a divorce decree
or other court order, and any attempt to accomplish the foregoing shall be null
and void.
     Section 10.5 Severability. If any particular provision of the Plan shall be
found by final judgment of a court or administrative tribunal of competent
jurisdiction to be illegal, invalid or unenforceable, such illegal, invalid or
unenforceable provision shall not affect any other provision of the Plan and the
other provisions of the Plan shall remain in full force and effect.
     Section 10.6 Tax Withholding. Any cash amounts and shares of Stock payable
hereunder shall be subject to all applicable federal, state and local tax
withholding.
     Section 10.7 Headings. The headings of the several Articles and Sections of
this Plan have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms of the provisions hereof.

-9-



--------------------------------------------------------------------------------



 



     Section 10.8 Governing Law. To the extent not subject to ERISA, the Plan
shall be governed by and construed and enforced in accordance with the laws of
the State of California, without regard to conflicts of laws principles thereof.

-10-